OFFICE     OF   THE   ATTORNEY        GENERAL       OF   TEXAS
                                              AUSTIN


, 0.   MAWI                                                  Ddmaary      PI,     us9
n .all-


              Mr. Julian      P%nt@aneq
              3tat.o  Hi&way      8aglaur
              IStat@ Elghrrry     DaparWmat
              Awtia,     ToXa8
              Dear Stlrt




              lng puutloat
                                                                 a aooompaay-

              hao baaa rue


                                                       8 of thlrDqwts*at   hare
                                                       ubdttod to thoa with N-
                                                     aoalsrred at length with
                                                  0 Ccmp*aration Department  re-

                                       rorpeotftily ldrlrwd that it la tho
                                       partmat that thlr alaim rhould bo

                                                        Tory truly        your8




                                                                    W& J. ?aaalw
                                                                           A88iStmt
              WJD:AW